DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al (US20190243757) hereinafter Liang. 

. As to claim 1, Liang discloses a method, comprising: receiving transaction at an inbound port, the transaction including a requester identification GD), a traffic class, and a peripheral component interconnect express (PCIe) address (Fig.1, and para. 0035


As to claim 8, Liang discloses a method, comprising: generating a transaction by an application, the transaction targeting a programmed address in memory (Fig. 1, and paras. 0034, 0050):
selecting an interconnect part based on an attribute of the transaction, the attribute indicative of a critical level of the application (para. 0023, and Fig. 8, and para. 0071 where the extended capability is enabled); forwarding the transaction to the selected interconnect port; applying a traffic class to the transaction, the traffic class based al least in part on the selected interconnect port Fig. 1, and para. 0026); and based on the traffic class, transmitting the transaction on a peripheral component interconnect express (PCle) link, the transaction transmitted with a PCle identification (1D) of the application and the traffic class (para. 0036).

As to claim 15, Liang discloses a system comprising: an application configured to generate a peripheral component interconnect express (PCie) transaction, the 
a traffic access controller configured to select a part in an interconnect for the transaction, the selected port based at least in part on the local QoS attribute of the application (para. 0069);
and a multiplexer configured to receive the transaction from the selected port and transmit the transaction on a PCle link, ihe transaction transmitted with a PCle device identification ID) and a traffic class based al least in part on the selected port (para. O033, where the mux function is implicit in the selection of the pairing of devices).

As ta claims 2, and 9, Liang discloses the method, wherein the attribute indicates a traffic path through an interconnect (Fig. 3, and para, 0057}.

As to claims 3, and 10, Liang discloses the method, wherein the attribute indicates a type of an application that generated the transaction (Fig. 3, and para. O05).

As to claim 4, Liang discloses the method, wherein the region of memory accessed is determined at least in part on the type of the application (Fig. 3, and para. 0004).

As to claim 5, Liang discloses the method, further comprising translating the PCle address to a local address to access the region cf memory (Fig. &, and para, 0070).



As ta claim 7, Liang discloses the method, further comprisirig providing a focal interconnect quality of service (2605) based on the traffic class (paras. 0019, 6020).

As to claims 11, and 17, Liang discloses the method, wherein the attribute of the transaction is a local quality of service (QoS) attribute (Fig. 7, para. 0069, where capacities can be multiplied giving greater badnwidth).

As to claims 12, and 18, Liang discloses the method wherein the local QoS attribute is mapped to a PCle QOS traffic class on the PCle Ink (para. 0052).

As to claim 13, Liang discloses the method, further comprising translating ihe programmed address from a local address to a PCle address and generating a requester identification (D) for the transaction, the requester ID identifying a PCle device provisioning  the application (Fig. 2, and paras. 0053, 0054).

As to claim 14, Liang discloses the method, where transmitting the transaction includes transmitting the transaction with resources dedicated to the traffic class (Fig.4, and para. GO5s}.



As to claim 19, Liang discloses the system, further comprising: a demultiplexer configured to receive the transaction al an inbound port, the demultiplexer also configured to select a credential mapping table for the transaction based on a virtual channel (VG} of the transaction (para. 0033, where the mux function is implicit in the selection of the pairing of devices). 

As to claim 20, Liang discloses the system, further comprising: a credential mapping table configured to generate the local QoS attribute and the context [ID based al least in part on a PCle requester ID for the transaction (paras. 0050- 0052, 0068).

Response to Arguments
Applicant's arguments filed 11/05/21 have been fully considered but they are not persuasive. The Applicant has argued that the prior art does not teach all the elements of the claimed invention with regards to the independent claims1,8, and 15.
In response, the Examiner has further detailed the teaching of the applied prior art.
Here is the mapping.
As to claim 1, Liang discloses a method, comprising: receiving  transaction at an inbound port, the transaction including a requester identification GD), a traffic class, and a peripheral component interconnect express (PCIe) address (Fig.1, and para. 0035


As to claim 8, Liang discloses a method, comprising: generating a transaction by an application, the transaction targeting a programmed address in memory (Fig. 1, and paras. 0034, 0050):
selecting an interconnect part based on an attribute of the transaction, the attribute indicative of a critical level of the application (para. 0023, and Fig. 8, and para. 0071 where the extended capability is enabled); forwarding the transaction to the selected interconnect port; applying a traffic class to the transaction, the traffic class based al least in part on the selected interconnect port Fig. 1, and para. 0026); and based on the traffic class, transmitting the transaction on a peripheral component interconnect express (PCle) link, the transaction transmitted with a PCle identification (1D) of the application and the traffic class (para. 0036).

As to claim 15, Liang discloses a system comprising: an application configured to generate a peripheral component interconnect express (PCie) transaction, the 
a traffic access controller configured to select a part in an interconnect for the transaction, the selected port based at least in part on the local QoS attribute of the application (para. 0069);
and a multiplexer configured to receive the transaction from the selected port and transmit the transaction on a PCle link, ihe transaction transmitted with a PCle device identification ID) and a traffic class based al least in part on the selected port (para. O033, where the mux function is implicit in the selection of the pairing of devices).
The prior art clearly teaches all the limitations of the present application and thus the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184